ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a motion for rehearing in which she contends that this court, in its original disposition of this case, erred in the following respect: First, in failing to sustain her contention that the search of her premises was illegal and in holding that the search was made with her consent; second, in holding that the evidence obtained in conversations with the defendant about other and different offenses than that laid in the complaint was inadmissible; third, that the words “dates” and “hustling” supply the quantum of proof required in a prosecution for keeping a bawdy house without any proof that the terms referred to related to illicit sexual intercourse.
We have again reviewed the record in the light of the appellant’s motion but remain of the opinion that the case was properly disposed of on . the original submission. These mat'ters are fully discussed in the original opinion. The language of appellant employed in her conversations must be construed in the light of the subject under discussion at the time.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.